Order entered July 6, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01106-CR
                                    No. 05-14-01107-CR

                        DEWAYNE KEITH FINCHER, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F08-63186-M, F10-51689-M

                                         ORDER
       Appellant’s June 30, 2015 motion for leave to file brief tendered and for extension of

time is GRANTED. Appellant’s brief received by the Clerk of the Court on June 30, 2015 is

DEEMED timely filed on the date of this order.

                                                    /s/   LANA MYERS
                                                          JUSTICE